MEMORANDUM **
California state prisoner Carroll Steven Cooks appeals pro se the district court’s order dismissing his section 1983,1985 and 1986 claims against employees of the California State Bar Association. We have jurisdiction under 28 U.S.C. § 1291. We review de novo dismissals under 28 U.S.C. § 1915A(a) for failure to state a claim. Resnick v. Hayes, 213 F.3d 443, 447 (9th Cir.2000). Where a party lacks standing, this Court must address the issue sua sponte. See Bernhardt v. County of Los Angeles, 279 F.3d 862, 868 (9th Cir.2002). On that basis, we affirm.
Cooks contends state bar employees failed to prevent a suspended attorney from representing Cooks at his criminal trial, and failed to comply with state bar rules when processing his complaint against the attorney.
Taking all of Cooks’s allegations as true, Cooks lacks standing to bring this action because he has not shown an injury in fact fairly traceable to the Appellees’ conduct that is likely to be redressed by a favorable decision. See Bernhardt, 279 F.3d at 868-69. Consequently, this Court does not have jurisdiction to consider Cooks’s case on the merits. Id.
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as may be provided by Ninth Circuit Rule 36-3.